Citation Nr: 1516509	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  11-08 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for minimal small vessel periventricular ischemic white matter disease, to include as secondary to hypertension.

2.  Entitlement to service connection for a chronic headache disorder.

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for tinnitus of the right ear.

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for a bilateral knee disorder.

7.  Entitlement to service connection for fungus of the feet.

8.  Entitlement to service connection for a facial cyst.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

10.  Service connection for a right arm disorder, claimed as right arm pain.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case had multiple consecutive periods of active service from February 1972 to February 1981.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied service connection for the above-indicated disorders.  

In a February 2014 decision, the Board denied all 10 of the issues on appeal.  The Veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court), which granted an August 2014 Joint Motion for Remand (JMR) by the Veteran's representative and the VA General Counsel.  These matters have thus been returned to the Board for compliance with the terms of the JMR.
 
The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held in Washington, District of Columbia, in August 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Treatment Records

In their August 2014 JMR, the parties agreed that medical treatment records from the Loch Raven/Baltimore Rehabilitation and Extended Care Center (BRECC) at the Baltimore, Maryland VA Medical Center (VAMC) were outstanding.  Specifically, this included records of treatment from August 1981 to September 1984.

The Board finds that appropriate efforts must be undertaken to locates and obtain the identified treatment records, of possible.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA's Loch Raven/Baltimore Rehabilitation and Extended Care Center, request all records of the Veteran's treatment at that facility between August 1981 and September 1984, and associate such records with the claims file.  All efforts must be thoroughly documented, including any negative responses received.

If the sought records do not exist, or further attempts to obtain such records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  After completing the above-indicated development, readjudicate the claims of service connection for (1) minimal small vessel periventricular ischemic white matter disease, to include as secondary to hypertension; (2) chronic headache disorder; (3) hypertension; (4) tinnitus of the right ear; (5) bilateral hearing loss; (6) bilateral knee disorder; (7) fungus of the feet; (8) facial cyst; (9) gastroesophageal reflux disease (GERD); and (10) a right arm disorder, claims as right arm pain in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

